Name: 2010/330/CFSP: Council Decision 2010/330/CFSP of 14Ã June 2010 on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  international affairs;  political framework;  EU institutions and European civil service
 Date Published: 2010-06-15

 15.6.2010 EN Official Journal of the European Union L 149/12 COUNCIL DECISION 2010/330/CFSP of 14 June 2010 on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 7 March 2005, the Council adopted Joint Action 2005/190/CFSP on the European Union Integrated Rule of Law Mission in Iraq, EUJUST LEX (1). That Joint Action, as subsequently amended and extended, expired on 30 June 2009. (2) On 24 March 2009, the Political and Security Committee (PSC) agreed that EUJUST LEX should be extended for another 12 months until 30 June 2010. During this period, EUJUST LEX was to conduct, in addition to continuing its core business, a pilot phase including activities in Iraq. (3) On 21 May 2010, the PSC agreed that EUJUST LEX-IRAQ should be extended for another 24 months until 30 June 2012. During this period, EUJUST LEX-IRAQ should progressively shift its activities and relevant structures to Iraq, focusing on specialised training, while maintaining out-of-country activities. (4) The mandate of the Mission is being carried out in a security context that is liable to deteriorate and to undermine the objectives of the Common Foreign and Security Policy as defined in Article 21 of the Treaty on European Union. (5) The command and control structure of the Mission should be without prejudice to the contractual responsibility of the Head of Mission towards the Commission for implementing the budget of the Mission, HAS ADOPTED THIS DECISION: Article 1 Mission 1. The European Union Integrated Rule of Law Mission for Iraq, established by Joint Action 2005/190/CFSP (EUJUST LEX-IRAQ or the Mission), shall be continued from 1 July 2010. 2. EUJUST LEX-IRAQ shall operate in accordance with the objectives and other provisions as contained in the Mission statement set out in Article 2. Article 2 Mission statement 1. EUJUST LEX-IRAQ shall continue to address the needs in the Iraqi criminal justice system through the provision of training for high- and mid-level officials in senior management and criminal investigation. This training shall aim to improve the capacity, coordination and collaboration of the different components of the Iraqi criminal justice system. 2. EUJUST LEX-IRAQ shall promote closer collaboration between the different actors across the Iraqi criminal justice system and strengthen the management capacity of senior and high-potential officials primarily from the police, judiciary and penitentiary and improve skills and procedures in criminal investigation in full respect for the rule of law and human rights. 3. EUJUST LEX-IRAQ shall, where security conditions and resources allow, continue to provide strategic mentoring and advising activities based on verified Iraqi needs and taking into account other international presence and the Union's added value in this area. 4. The training activities shall take place in Iraq and in the region as well as in the Union. EUJUST LEX-IRAQ shall have offices in Brussels and Baghdad, including an antenna in Basra, in preparation for a possible office opening, subject to an appropriate decision to that effect. EUJUST LEX-IRAQ shall also have an office in Erbil (Kurdistan Region). Taking into account the evolution of the situation in Iraq during the implementation of this new mandate, the Head of Mission and the bulk of its staff shall move from Brussels to Iraq and be posted to Baghdad as soon as the situation so permits. 5. Taking into account further developments in the security conditions in Iraq and the outcome of the Mission activities in Iraq, the Council shall examine the results of this new mandate and shall decide on the future of the Mission after 30 June 2012. 6. An effective strategic and technical partnership with the Iraqi counterparts shall be developed throughout the Mission, particularly in relation to the design of the curricula during the planning phase. EUJUST LEX-IRAQ activities should maintain a balanced representation of the Iraqi population, based on a human rights and gender equality approach. Participants shall continue to be able to attend relevant in-country activities, regardless of where they are held. Coordination shall also be needed for the selection, vetting, evaluation, follow-up and coordination of personnel attending the training with the aim of continued appropriation by the Iraqis. There shall also be a need for close coordination during the planning and implementation phases between EUJUST LEX-IRAQ and the Member States providing training. This shall include the involvement of the relevant Member States diplomatic missions in Iraq and liaison with those Member States with current experience in providing training relevant for the Mission. 7. EUJUST LEX-IRAQ shall be independent and distinct but shall be complementary and bring added value to the efforts of the Government of Iraq and the international community, in particular those of the United Nations (UN) and the United States of America. It shall also develop synergies with relevant activities of the Union and Member States. In this context, EUJUST LEX-IRAQ shall liaise with the relevant Iraqi authorities, and shall deepen collaboration and avoid duplication with international actors already operating in the country as well as with Member States presently conducting training projects in Iraq. Article 3 Structure EUJUST LEX-IRAQ shall have its offices in Brussels and Iraq and shall, in principle, be structured as follows: (a) the Head of Mission; (b) a coordinating office in Brussels; (c) an office in Baghdad with an antenna in Basra; (d) an office in Erbil (Kurdistan Region); (e) training facilities, trainers and experts provided by the Member States and coordinated by EUJUST LEX-IRAQ. These elements shall be developed in the Concept of Operations (CONOPS) and the Operation Plan (OPLAN). Article 4 Civilian Operation Commander 1. The Civilian Planning and Conduct Capability Director shall be the Civilian Operation Commander for EUJUST LEX-IRAQ. 2. The Civilian Operation Commander, under the political control and strategic direction of the Political and Security Committee (PSC) and the overall authority of the High Representative of the Union for Foreign Affairs and Security Policy (HR), shall exercise command and control of EUJUST LEX-IRAQ at the strategic level. 3. The Civilian Operation Commander shall ensure proper and effective implementation of the Council's decisions as well as the PSC's decisions, including by issuing instructions at strategic level as required to the Head of Mission. 4. All seconded staff shall remain under the full command of the national authorities of the sending State or Union institution. National authorities shall transfer Operational Control of their personnel, teams and units to the Civilian Operation Commander. 5. The Civilian Operation Commander shall have overall responsibility for ensuring that the Union's duty of care is properly discharged. Article 5 Head of Mission 1. The Head of Mission shall assume responsibility and exercise command and control of the Mission at theatre level. 2. The Head of Mission shall exercise command and control over personnel, teams and units from sending States as assigned by the Civilian Operation Commander together with administrative and logistic responsibility including over assets, resources and information put at the disposal of the Mission. 3. The Head of Mission shall issue instructions to all Mission staff, including the Brussels coordinating office, the Erbil and Baghdad offices, and the Basra antenna, for the effective conduct of EUJUST LEX-IRAQ, assuming its coordination and day-to-day management, following the instructions at strategic level of the Civilian Operation Commander. 4. The Head of Mission shall be responsible for the implementation of the Mission's budget. For this purpose, the Head of Mission shall sign a contract with the Commission. 5. The Head of Mission shall be responsible for disciplinary control over the staff. For seconded staff, disciplinary action shall be exercised by the national authority or Union institution concerned. 6. The Head of Mission shall represent EUJUST LEX-IRAQ and shall ensure appropriate visibility of the Mission. Article 6 Staff 1. The numbers and competence of EUJUST LEX-IRAQ staff shall be consistent with the Mission statement set out in Article 2 and the structure set out in Article 3. 2. EUJUST LEX-IRAQ shall consist primarily of staff seconded by Member States or Union institutions. 3. Each Member State or Union institution shall bear the costs related to any of the staff seconded by it, including travel expenses to and from the place of deployment, salaries, medical coverage, and allowances other than applicable per diem allowances as well as hardship and risk allowances. 4. International and local staff may also be recruited by EUJUST LEX-IRAQ, as required, on a contractual basis, if the functions required are not provided by personnel seconded by the Member States. 5. All staff shall carry out their duties and act in the interest of the Mission. All staff shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Council's security regulations (2). Article 7 Status of staff 1. Where required, the status of EUJUST LEX-IRAQ staff, including where appropriate the privileges, immunities and further guarantees necessary for the completion and smooth functioning of EUJUST LEX-IRAQ shall be agreed in accordance with the procedure laid down in Article 37 of the Treaty on European Union. 2. The State or Union institution having seconded a staff member shall be responsible for answering any claims linked to the secondment, from or concerning the staff member. The State or Union institution in question shall be responsible for bringing any action against the person seconded. Article 8 Chain of Command 1. EUJUST LEX-IRAQ shall have a unified chain of command, as a crisis management operation. 2. Under the responsibility of the Council and of the HR, the PSC shall exercise political control and strategic direction of EUJUST LEX-IRAQ. 3. The Civilian Operation Commander, under the political control and strategic direction of the PSC and the overall authority of the HR, is the commander of EUJUST LEX-IRAQ at strategic level and, as such, shall issue instructions to the Head of Mission and provide him with advice and technical support. 4. The Civilian Operation Commander shall report to the Council through the HR. 5. The Head of Mission shall exercise command and control of EUJUST LEX-IRAQ at theatre level and shall be directly responsible to the Civilian Operation Commander. Article 9 Political control and strategic direction 1. The PSC shall exercise, under the responsibility of the Council and of the HR, political control and strategic direction of the Mission. The Council hereby authorises the PSC to take the relevant decisions for this purpose in accordance with the third paragraph of Article 38 of the Treaty on European Union. 2. This authorisation shall include the powers to amend the CONOPS and the OPLAN. It shall also include powers to take decisions regarding the appointment of the Head of Mission. The powers of decision with respect to the objectives and termination of the Mission shall remain vested in the Council. 3. The PSC shall report to the Council at regular intervals. 4. The PSC shall receive on a regular basis and, as required, reports by the Civilian Operation Commander and the Head of Mission on issues within their areas of responsibility. Article 10 Security 1. The Civilian Operation Commander shall direct the Head of Mission's planning of security measures and ensure their proper and effective implementation for EUJUST LEX-IRAQ in accordance with Articles 4 and 8 and in coordination with the Council Security Office. 2. The Head of Mission shall be responsible for the security of the Mission and for ensuring compliance with minimum security requirements applicable to the Mission, in line with the policy of the European Union on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty on European Union and its supporting documents. 3. For the elements of the Mission which are carried out in Member States, the host Member State shall take all necessary and appropriate measures to ensure the security of the participants and the trainers on its territory. 4. For the coordinating office in Brussels the necessary and appropriate measures shall be organised by the Security Office of the General Secretariat of the Council (GSC) in collaboration with the host Member State's authorities. 5. Should the training take place in a third State, the Union, with the involvement of the Member States concerned, shall ask the third State's authorities to make the appropriate arrangements regarding the security of the participants and the trainers or experts on its territory. 6. EUJUST LEX-IRAQ shall have a dedicated Security Officer for the Mission reporting to the Head of Mission. 7. The Head of Mission shall consult with the PSC on security issues affecting the deployment of the Mission as directed by the HR. 8. EUJUST LEX-IRAQ staff members, trainers and experts shall undergo mandatory security training organised by the GSC Security Office and, when appropriate, medical checks prior to any deployment or travel to Iraq. 9. Member States shall endeavour to provide EUJUST LEX-IRAQ, in particular the offices in Iraq, staff, trainers and experts travelling to and in Iraq, with secure accommodation, body armour and close protection and other security requirements, as appropriate, within Iraq. For such purpose, the Head of Mission may conclude appropriate arrangements with Member States or local authorities as necessary. Article 11 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to the Mission between 1 July 2010 and 30 June 2011 shall be EUR 17 500 000. 2. The financial reference amount for the subsequent periods shall be decided by the Council. 3. All expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union. 4. Given the particular security situation in Iraq, services in Baghdad and Basra shall be provided through the contracts entered into by the United Kingdom, other Member States where appropriate or through arrangements concluded between the Iraqi authorities and the companies providing and invoicing for these services. The budget of EUJUST LEX-IRAQ shall cover these expenses. The United Kingdom or other Member States concerned shall, in consultation with the Head of Mission, report with adequate information to the Council on these expenses. 5. The Head of Mission shall report fully to, and be supervised by, the Commission on the activities undertaken in the framework of his contract. 6. The financial arrangements shall respect the operational requirements of EUJUST LEX-IRAQ, including compatibility of equipment. 7. Expenditure shall be eligible as of the date of entry into force of this Decision. 8. The equipment and supplies for the coordination office in Brussels shall be purchased or rented on behalf of the Union. Article 12 Participation of third States 1. Without prejudice to the Union's decision-making autonomy and its single institutional framework, candidate and other third States may be invited to contribute to EUJUST LEX-IRAQ on the basis that they bear the cost of sending the police experts and/or the civilian staff seconded by them, including salaries, allowances, medical coverage, high risk insurance and travel expenses to and from Iraq, and contribute to the running costs of EUJUST LEX-IRAQ as appropriate. 2. The Council hereby authorises the PSC to take the relevant decisions on acceptance of the proposed contributions. 3. Third States making contributions to EUJUST LEX-IRAQ shall have the same rights and obligations in terms of day-to-day management of the Mission as Member States taking part in the Mission. 4. The PSC shall take appropriate action with regard to participation arrangements and shall, if required, submit a proposal to the Council, including on possible financial participation or contributions in kind from third States. 5. Detailed arrangements regarding the participation of third States shall be the subject of agreements pursuant to Article 37 of the Treaty on European Union and additional technical arrangements as necessary. Where the Union and a third State have concluded an agreement establishing a framework for the participation of that third State in EU crisis management operations, the provisions of such agreement shall apply in the context of the Mission. Article 13 Coordination 1. Without prejudice to the chain of command, the Head of Mission shall act in close coordination with the EU delegation to Iraq to ensure the consistency of Union action in support of Iraq. 2. The Head of Mission shall coordinate closely with the Heads of the diplomatic missions of the relevant Member States. 3. The Head of Mission shall cooperate with other international actors present in the country, in particular the UN. Article 14 Release of classified information The HR is authorised to release to the host State and the UN, as appropriate and in accordance with the operational needs of the Mission, EU classified information and documents up to the level RESTREINT UE generated for the purposes of the Mission, in accordance with the Council's security regulations. Local arrangements shall be drawn up for this purpose. The HR shall be authorised to release to third states associated with this Decision, Union non-classified documents related to the deliberations of the Council with regard to the Mission covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council Rules of Procedure (3). Article 15 Watch-keeping The Watch-keeping Capability shall be activated for EUJUST LEX-IRAQ. Article 16 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2010 until 30 June 2012. Done at Luxembourg, 14 June 2010. For the Council The President C. ASHTON (1) OJ L 62, 9.3.2005, p. 37. (2) OJ L 101, 11.4.2001, p. 1. (3) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).